AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet I



                                            UNITED STATES DISTRICT COURT
                                                           Eastern District of North Carolina
                                                                              )
               UNITED STATES OF AMERICA                                       )        JUDGMENT IN A CRIMINAL CASE
                                    V.                                        )
                   JESSE GABRIEL MARKS                                        )
                                                                              )
                                                                                       Case Number: 7:19-CR-127-1D
                                                                              )        USM Number: 66500-056
                                                                              )
                                                                              )         David__'{Y~clair; Ros_e_m_a_ry
                                                                                                                     ~ G_o_d_w
                                                                                                                             _i_n_ _ _ _ _ _ _ __
                                                                              )        Defendant's Attorney
THE DEFENDANT:
lt1 pleaded guilty to count(s)           1s of the Criminal Information
D pleaded nolo contendere to count(s)
   which was accepted by the couit.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                            Offense Ended
18 U.S .C. § 1591(a)(1),           Sex Trafficking by Force and Coercion                                        September 20 I 8       1s

18 U.S.C. § 1591(b)(1)



       The defendant is sentenced as provided in pages 2 through             _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D The defendant has been found           not guilty on count(s)

Ill Count(s)                                                           li1 are di smissed on the motion of the United States.
                -1,~  - - -- - - - - - - - D
                   2, 3 and 4 of Indictment                       is

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines , restitution , costs, and specia l assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in econom ic circumstances.

                                                                                                               5/7/2021
                                                                             Dale of Imposition of Judgment



                                                                                    ------~ -~"'---~=----- - - - - - - - - - - -



                                                                                         James C. Dever 111 , United States District Judge
                                                                             Name and Title of Judg.:


                                                                                                               5/7/2021
                                                                            -- - · - · - - --·-·   ---   - - - - -- - - - - - - - - - - -
                                                                             Date
AO 245B (Rev . 09/ 19) Judgment in Criminal Case
                       Sheet 2 - lmpriso nmcnt
                                                                                                       Judgment - Page       2   of   7
 DEFENDANT: JESSE GABRIEL MARKS
 CASE NUMBER: 7:19-CR-127-10

                                                               IMPRISONMENT
           The defendant is hereby co mmitted to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 Count 1s: 360 months




      ~ The court makes the followi ng recommendations to the Bureau of Prisons:

            The court recommends the defendant participate in vocational and educational opportunities , mental health
            assessment/treatment, and intensive substance abuse treatment. The court also recommends placement at FCI
            Butner.

      Ill   The defendant is remanded to the custody of th e United States Marshal.

      D     The defendant shall surrender to the United States Marshal for this district:

            D   at                                 D   a. m.    D    p.m .    on

            D   as notified by the Un ited States Marshal.

      D     The defendant shall surrender for service of sentence at the inst itution designated by the Bureau of Prisons:

            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D   as notified by the Probation or Pretria l Services Office.



                                                                    RETURN
 I have executed this judgment as fo llows:




            Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ , with a certifi ed copy of thi s judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                             By
                                                                                                 DEPUTY UNITED ST ATES MARSHAL
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                       Judgment- Page   ---=-----   of
DEFENDANT: JESSE GABRIEL MARKS
CASE NUMB ER: 7:19-CR-127-10
                                                       SUPERVISED RELEASE
Upon release from imprisonm ent, yo u w ill be on superv ised re lease fo r a term of:

 Count 1s: 5 years




                                                    MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfull y possess a controlled substance.
3.   You must refrain from any unlawfu l use ofa contro ll ed substance. You must subm it to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testi ng conditio n is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicab le)
4.    [ii You must make restitution in accordance with 18 U .S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution . (check if applicable)
5.    !i1 You must cooperate in the co llection of DNA as directed by the probation officer. (check if applicable)
6.    !i1 You must comply with the requi rements of the Sex Offender Reg istration and Notification Act (34 U.S.C. § 2090 I, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were conv icted of a qualify ing offense. (check if applicable)
7.    D You must participate in an approved program for do mestic viol ence. (check if applicable)
You must comply with the standard condition s that have been adopted by this court as well as with any other cond itions on the attached
page .
AO 2458 (Rev . 09/ 19)   Judgment in a Crim inal Case
                         Sheet 3A - Superv ised Re lease
                                                                                                 Judgment-Page _ _ _ _ _ of _ _ _ _ __
DEFENDANT: JESSE GABRIEL MARKS
CASE NUMBER: 7:19-CR-127-1 D

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your supervised re lease, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on superv ision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probatio n office in the federal judicial district where yo u are authorized to reside within 72 hours of your
       release from imprisonm ent, unless the prob ation officer in structs you to report to a different probation office or within a different time
       frame .
2.     After initially reporting to the probation office, you wi ll receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingl y leave the federal judicial district where you are auth orized to reside without first getting permission from the
       court or the probation office r.
4.     You must answer truthfully the question s asked by yo ur probation officer.
5.     You must live at a place approved by the probation officer. If yo u plan to change where you live or anything about your living
       arrangements (such as the people yo u li ve with), yo u must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possib le due to un anticipated c ircum stances, yo u must notify the probation officer w ithin 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to vis it yo u at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about yo ur work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before th e change. If notifying the probation officer at least I 0
       days in advance is not poss ibl e due to un anticipated circumstances, yo u must noti fy the probation officer w ithin 72 hours of
       becoming aware of a ch ange or expected change.
8.     You must not communi cate or interact with someone you know is engaged in criminal activity . lfyou know someone has been
       convicted of a felony , you must not knowingly communicate or interact with that person w ithout first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify th e probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm , amm uniti on , destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modifi ed for, the spec ific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 .   You must not act or make any agreement w ith a law enforcement agency to act as a confidentia l human source or informant without
       first getting the permission of th e court.
12.    lfthe probation officer determines that yo u pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and yo u must comply with that instruction . The probation officer may contact the
       person and confirm that you have notified the person about the ri sk.
13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions spec ified by the court and has provided me with a written copy of this
judgment containing these conditions. For further inform ation regarding these con ditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscou1ts.gov .


Defendant's Signature                                                                                       Date
                                                                                                                   ------------
AO 245B (Rev. 09/19)   Judgment in a Cri minal Case
                       Sheet 30 - Superv ised Release
                                                                                               Judgment- Page   _ 5_ _   of    7
DEFENDANT: JESSE GABRIEL MARKS
CASE NUMBER: 7:19-CR-127-1D

                                          SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic
 addiction, drug dependency, or alcohol dependency which will include urinalysis testing or other drug detection measures
 and may require residence or participation in a residential treatment facility .

 The defendant shall participate in a cognitive behavioral program as directed by the probation office .

 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
 probation officer, any other law enforcement officer, of the defendant's person and premises, including any vehicle, to
 determine compliance with the conditions of this judgment.

 The defendant shall cooperate in the collection of DNA as directed by the probation officer.

 The defendant shall have no direct or indirect contact, at any time and for any reason, with the victim(s), the victim's family ,
 or affected parties in this matter unless provided with specific, written authorization in advance by the U.S. Probation
 Officer.

 The defendant shall submit to a psycho-sexual evaluation by a qualified mental health professional who is experienced in
 evaluating sexual offenders and who is approved by the U.S. Probation Officer.

 The defendant shall participate in a sex offender treatment program as directed by the U.S. Probation Officer, and the
 defendant shall comply with and abide by all the rules , requirements , and conditions of the treatment program until
 discharged . The defendant shall take medication as prescribed by the treatment provider.

 The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. §
 16901, et seq .), as directed by the U.S . Probation Officer, the Bureau of Prisons , or any state or tribal government sex
 offender registration agency in a state where the defendant resides , works, is a student, or was convicted of a qualifying
 crime .

 To ensure compliance with supervision, the defendant shall submit to unannounced searches of any computer or computer
 equipment (including mobile phones) which , in the discretion of the U.S. Probation Officer, may include the use of
 computer monitoring technology , computer search or analysis software , and copying of all data from the device and
 external peripherals. Such examination may require the removal of devices from your possession for the purpose of
 conducting a thorough inspection.

 At the direction of the U.S. Probation Officer, the defendant shall consent to the installation of systems or software that will
 allow the probation officer or designee to monitor computer use on any computer that the defendant owns or is authorized
 to use. The defendant shall pay the cost of this monitoring .

 The defendant shall support his dependent(s).

 The defendant shall provide the Probation Office with access to any requested financial information.
AO 2458 (Rev. 09/ 19)     Judgment in a Crimi nal Case
                          Sheet 5 - Crimin al Monetary Penalties
                                                                                                                   Judgment -   Page       6    of         7
 DEFENDANT: JESSE GABRIEL MARKS
 CASE NUMBER: 7:19-CR-127-10
                                                    CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedu le of payments on Sheet 6.


                          Assessment                Restitution                Fine                         AV AA Assessment*              JVTA Assessment**
 TOTALS               $   100.00                $    249 ,700.00           $                            $                              $



 D The determination of restitution is deferred until              -----
                                                                                  . An Amended .Judgment in a Criminal Case (AO 245C) will be
        entered after such determ ination .

 ~ The defendant must make restitution (including community restitution) to the fo llow ing payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                        Total Loss* **                    Restitution Ordered            Priority or Percenta2;e
   Victim Name: 8 .8.                                                             $50 ,000 .00                     $50 ,000 .00

   Victim Name: E.S.                                                              $50,000 .00                      $50 ,000.00
   Victim Name: R.L.                                                              $50,000 .00                      $50,000 .00

   Victim Name: M.O.                                                              $30 ,000 .00                     $30,000 .00

   Victim Name: C.P.                                                              $24,700 .00                      $24,700 .00

   Victim Name: H.J.                                                              $45 ,000 .00                     $45,000 .00




 TOTALS                                  $                  249 ,700 .00                $                   249,700.00
                                                                                            ---------'----

 D       Restitution amount ordered pursuant to plea agreemen t $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unl ess the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 l 2(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 l 2(g).

 liZl    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         liZl   the interest requirement is waived for the            D fine     liZl   restituti on.

         D the interest requirement for the             D     fin e    D restituti on is modified as follows:

 * Amy, Vicky~ ~nd Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for victims ofTraffickin ° A.ct of2015, Pub . L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 0A, and 11 3A of Title                      18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 2458   (Rev. 09/ 19)   Judgment in a Criminal Case
                          Sheet 6 - Schedule of Payments
                                                                                                                   Judgment - Page __J__ of
DEFENDANT: JESSE GABRIEL MARKS
CASE NUMBER: 7:19-CR-12 7-10

                                                           SCHEDULE OF PAYMENTS

Having assessed the defendant 's ab ility to pay, payment of the total criminal monetary penalti es is due as follows:

A     D       Lump sum payment of$                                 due immediately, balance due

              D      not later than                                    , or
              D      in accordance with D        C,    D    D,    D     E, or      D F below; or

B     D       Payment to begin imm ediately (may be combined with               D C,         DD, or         D F below); or

C     D       Payment in equal                           (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                              (e.g. , months or years), to com mence          __ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

D     D       Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ over a period of
                           (e.g. , months or yearJ), to com mence _ _ _ _ _ (e .g. , 30 or 60 days) after release from imprisonment to a
             term of supervision ; or

E     D       Payment during the term of supervised re lease w ill commence with in _ _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. Th e court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     liZ]Special instruction s regard ing the payment of criminal monetary penalties:
          The special assessment in the amount of"$ I 00. 00 sha ll be due in fu ll immed iately. Payment of restitution shall be due and payable in full
           immediately. However, if the defendant is unab le to pay in fu ll imm ed iate ly, the special assessment and resti tution may be paid through the
           Inmate Financial Responsibility Program (IFRP). The court orders that the defendant pay a minimum payment of $25 per quarter through the
           IFRP, if available. The court, having considered the defendant's financia l resources and ability to pay, orders that any balance still owed at the
          time of release shall be paid in installments of$200 per month to begin 60 days after the defenda nt's release from prison. At the time of the
          defendant's release. the probat ion officer shall take into considerati on the defe ndant 's ability to pay the restitution ordered and shall notify the
          court of any needed modificati on of the payment sched ule.
Unless the court has expressly ordered otherwise, if th is judg ment imposes impri sonm ent, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
Financial Responsibility Program , are made to the clerk of the cou rt.

The defendant shall receive credit fo r all payments previously made toward any crim inal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                         Joint and Several                  Corresponding Payee,
      (including defendant number)                           Total Amount                           Amount                            if appropriate




D     The defendant shall pay the cost of prosecution .

 D    The defendant shall pay th e fo llow ing court cost(s):

 D    The defendant shall forfei t the defendant 's interest in the fo llowing property to th e United States:




 Payments shall be a_pplied in the fo llowing order: ( I) assessment, (2) restitution principal, (3 ) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) commun ity restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
